COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Paradise Living Inc. and Mary Arthur v. Blackburne & Brown
                          Mortgage Fund I

Appellate case number:    01-18-00194-CV

Trial court case number: 2017-56890

Trial court:              11th District Court of Harris County

        Appellee, Blackburne & Brown Mortgage Fund I, has filed an unopposed motion to dismiss
its cross-appeal. We grant the motion and dismiss the cross-appeal. See TEX. R. APP. P. 42.1(a)(1).
The appeal of appellants, Paradise Living Inc. and Mary Arthur, remains pending.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: July 19, 2018